Exhibit 10.01

SWANK, INC.
90 PARK AVENUE
NEW YORK, NEW YORK 10017

September 13, 2006                                          

Mr. Eric P. Luft
15 Fenimore Lane
Huntington, New York 11743

Dear Mr. Luft:

        We refer to the Amended and Restated Employment Agreement dated December
18, 2003 between Swank, Inc. (“Swank”) and you (as amended to date, the
“Agreement”). Capitalized terms used but not defined in this letter have the
meanings assigned to those terms in the Agreement.

        This will confirm our agreement that, notwithstanding the provisions of
the Agreement, (a) the last day of the present Employment Term shall be March
31, 2007, and the notice that may be given by either you or Swank under Section
1 of the Agreement that the present Employment Term shall not be extended may be
given by either Swank or you on or prior to March 15, 2007, (b) in the event
that neither you nor Swank notify the other that the Employment Term shall not
be extended, the Employment Term shall be extended until June 30, 2008, and
thereafter, further extensions and notices that the Employment Term shall not be
extended, as the case may be, shall be in accordance with the terms of the
Agreement, and (c) in the event you shall provide notice on or prior to March
15, 2007 that the present Employment Term shall not be so extended, (i) Swank
shall pay to you, provided you shall not at any time be in violation of
paragraph 6 of the Agreement, a severance payment, payable in installments in
accordance with Swank’s regular pay intervals for its executive officers, equal
to $68,000, less all required deductions and withholdings, and (ii) the
provisions of Section 6(a) shall be applicable for a period of three (3) months
(through June 30, 2007).

        Except as provided above, the Agreement shall remain in full force and
effect in accordance with its terms.

        Kindly confirm your agreement to the foregoing by signing this letter
below and returning a copy to Swank.

  Very truly yours,

SWANK, INC.


By: /s/ John Tulin
       John Tulin, President


Agreed:

/s/ Eric P. Luft
      Eric P. Luft